Opinion by
Judge Williams, Jr.,
Bindex Corporation appeals an order of the Court of Common Pleas of Allegheny County which directed that the company pay challenged business privilege taxes for the years 1976 through 1980. The legal issue to be resolved in the matter concerned whether the business operated by Bindex, a trade bindery, constituted manufacturing within the purview of the Local Tax Enabling Act, Act of December 31, 1965, P.L. 1257, as amended, 53 P.S. §§6901-6924. In a well-reasoned opinion, the common pleas court, per Silvestri, J., concluded that the modification in the size and fastening of the printed sheets which Bindex receives from printers is not a manufacturing pro*578cess. We affirm the said order on the able opinion of the trial court, published at Pa. D. & C.3rd (1982).
Order.
And Now, this 2nd day, of June, 1983, the order of the Court of Common Pleas of Allegheny County docketed at No. SA 681-1981, dated July 7, 1982, is hereby affirmed.